Citation Nr: 1208692	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip snapping syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent for adjustment reaction. 

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip snapping syndrome. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted entitlement to service connection for right hip snapping disorder and an adjustment reaction with initial noncompensable and 10 percent evaluations assigned, respectively, effective June 17, 2007, and denied entitlement to service connection for a low back disability.  

In July 2011, the Veteran testified before the undersigned at a hearing at the RO.  
A transcript of this hearing is of record. 

In an October 2008 rating decision, the RO granted an increased 10 percent evaluation for the Veteran's service-connected right hip snapping syndrome effective from the original date of service connection, June 17, 2007.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for the right hip disability remains before the Board.
   
The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision may be rendered in the current case.  During the July 2011 hearing, the Veteran testified that he has received recent treatment for the disabilities on appeal at the Milwaukee VA Medical Center (VAMC).  The hearing transcript also reflects that the Veteran submitted additional records of VA treatment at the hearing along with a waiver of initial RO consideration of the evidence.  However, these records of VA treatment are not currently associated with the claims file and the claims file only contains VA records dating through May 2008.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, copies of the Veteran's VA treatment records dating from May 2008 must be associated with the claims file.  

The Board also finds that additional VA examinations are required to determine the current severity of the Veteran's service-connected right hip and psychiatric disorders.  The Veteran testified in July 2011 that he experiences symptoms that indicate a worsening of his right hip and psychiatric disabilities, including constant pain in his hip and psychological impairment to multiple areas of his life including school, social functioning, and mood.  (See Transcript at 9, 16-20.)  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to state that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Finally, the Board finds that the Veteran should be provided an additional VA examination to determine the nature and etiology of the claimed low back disability.  A VA examination conducted in September 2007 indicated the presence of a separate back disability diagnosed as myofascial pain that was related to the service-connected hip snapping syndrome.  However, in a December 2007 addendum report, the VA examiner found that the Veteran did not have a separate lumbar spine disability.  As no rationale was provided for the change in the Veteran's diagnosis, the Board finds that the provided VA opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007) (noting that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of treatment from the Milwaukee VAMC for the period beginning May 2008.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If any records are unavailable, the Veteran and his representative should be notified of such in accordance with 38 C.F.R. § 3.159(e). 

2.  After associating any records with the claims file, schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right hip snapping syndrome.  The claims file must be made available to and reviewed by the examiner and this review should be so noted in the examination report.

The examiner should identify all manifestations of the service-connected right hip disability.  The examination must include range of motion studies of the right hip.  The examiner should comment as to whether, as a result of the service-connected disability, the Veteran is unable to perform the normal working movements of the affected joint with normal excursion, strength, speed, coordination and endurance.  The examiner should also express an opinion on whether pain, weakness, or any of the above factors could significantly limit functional ability during flare-ups or when the right hip is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

Additionally, the examiner should address whether there is fail joint, any impairment of the femur, and whether or not there is ankylosis of the right hip, and if so, is favorable, intermediate, or unfavorable.  The examiner should also determine whether the Veteran manifests the following hip abnormalities: flail joint; impairment of the femur with fracture of the surgical neck or nonunion with or without loose motion; or, malunion with an accompanying knee or hip disability characterized as slight, moderate, or marked.  

A complete rationale should be provided for all expressed opinions.

3.  After associating any records with the claims file, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of the service-connected adjustment reaction.  The claims file must be made available to and reviewed by the examiner and this review should be so noted in the examination report.

The examiner should identify all current manifestations of the service-connected adjustment reaction.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

A complete rationale should be provided for all expressed opinions.

4.  After associating any records with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the claimed low back condition.  The claims file must be made available to and reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disability is etiologically related to any event, injury or disease of the Veteran's active service.

The examiner is also requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disorder is caused or aggravated by a service-connected disability, to specifically include his service-connected right hip snapping syndrome.

A complete rationale should be provided for all expressed opinions.

5.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case to the Veteran and his representative and allow and appropriate time for response before returning the case to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


